Present: Carrico, C.J., Compton, ∗ Lacy, Hassell, Keenan, Koontz,
and Kinser, JJ.


GLUMINA BANK d.d.
                           OPINION BY JUSTICE A. CHRISTIAN COMPTON
v.   Record No. 991042                    March 3, 2000
Dall. C. DIAMOND CORPORATION, ET AL.


          FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                     Frank A. Hoss, Jr., Judge

      In this appeal of a default judgment in a contract action

against a nonresident defendant, we must determine whether the

trial court properly entered the judgment.

      On October 7, 1998, appellees D. C. Diamond Corporation and

Karlo Milic filed in the clerk's office of the court below a

motion for judgment against appellant Glumina Bank d.d., for

breach of contract.   The plaintiffs sought recovery of $460,000

plus attorney's fees and interest.

      The plaintiffs alleged that Diamond is a Virginia

corporation engaged in the business of real estate development

and that Milic is an alien resident of the Commonwealth but a

citizen of Croatia.   The plaintiff further alleged that

defendant is a bank located in Zagreb, Croatia.

      The plaintiffs also alleged that on two occasions in June

1998, acting through Milic, they contracted with defendant "to


∗
 Justice Compton participated in the hearing and decision of
this case prior to the effective date of his retirement on
transfer, deliver, and supply" to the corporation's bank account

in Manassas a total of $460,000 from cash funds delivered in

American dollars to defendant from the sale of real estate.    The

plaintiffs further alleged that defendant "failed to transfer,

deliver, and supply the funds as promised."

     The plaintiffs also alleged that on "several occasions

prior to" June 1998, "pursuant to contracts" between the

plaintiffs and defendant, the defendant "had transferred,

delivered, and supplied" to the corporation's Manassas bank

account funds received in Croatia from Milic.

     Additionally, plaintiffs alleged that when the contracts

were entered into on June 19 and 29, 1998, Milic and defendant

"clearly and definitely intended" that the corporation be "a

direct beneficiary of those contracts," and that the corporation

"was and is both a direct beneficiary and a third party

beneficiary of those contracts."

     Also, plaintiffs alleged that they had made demand upon

defendant "to honor its contractual obligations to supply the

funds" to the corporation in Virginia but defendant "has failed

to do so and has refused to refund the funds to Milic."

     Finally, plaintiffs alleged that the trial court could

exercise personal jurisdiction over defendant pursuant to Code

§ 8.01-328.1(A)(2) ("court may exercise personal jurisdiction


February 2, 2000.

                                   2
over a person, who acts directly or by an agent, as to a cause

of action arising from the person's . . . [c]ontracting to

supply services or things in this Commonwealth . . . .").

     The plaintiffs filed with the motion for judgment an

affidavit for service of process on the Secretary of the

Commonwealth as statutory agent for the nonresident defendant,

as authorized by Code § 8.01-329(B).   As required, the affidavit

set forth the last known address of the defendant in Croatia.

     In a Certificate of Compliance, the Secretary of the

Commonwealth reported to the trial court that service of the

notice of motion for judgment was made on her on October 13,

1998, and that the suit papers were forwarded by registered mail

to defendant at the Croatian address on November 2, 1998.

Service was effective on November 10, 1998, when the Certificate

of Compliance was filed in the circuit court.   Code § 8.01-

329(C).

     The defendant failed to file a pleading in response within

21 days after service of process; therefore, it was in default.

Rule 3:5; Rule 3:17.

     On December 14, 1998, a paper labeled "Pleading on Motion

for Judgement" was lodged with the clerk of the trial court.    It

was signed "Glumina Bank by Attorney . . . Mladen Simundic,"

giving a Croatian address.   Defendant's counsel of record on

appeal correctly admits that this "responsive pleading" was not


                                 3
filed by an attorney authorized to practice law in Virginia and,

as such, is a "nullity and should be stricken."

     On December 22, 1998, another Certificate of Compliance was

filed in the trial court by the Secretary of the Commonwealth

dated five days earlier.   That document included another

affidavit executed by plaintiffs' attorney to support service of

process of a "Praecipe" upon the nonresident defendant.     The

Certificate reported:   "On Dec 17 1998, papers described in the

Affidavit were forwarded by Fed Ex mail, return receipt

requested, to the party designated to be served with process in

the Affidavit."   The praecipe served on defendant through the

Secretary of the Commonwealth was a notice and motion filed in

the clerk's office below on December 7, 1998, returnable

December 18, 1998, for entry of a default judgment.

     The hearing on the motion for default judgment was

continued to February 19, 1999.   On that day, counsel for the

plaintiffs appeared in support of the motion.    There was no

appearance by or on behalf of the defendant.    After a brief

hearing, at which only an interpreter testified, the court

entered a default judgment against the defendant in the amount

of $460,000 plus interest and attorney's fees.

     Three days later, on February 22, 1999, defendant, through

a Virginia attorney, filed a "Special Appearance, Motion to

Quash Service and Objection to Jurisdiction," as well as a


                                  4
"Notice and Motion to Set Aside Default Judgment."   Following a

March 5, 1999 hearing on the several motions, at which counsel

for the plaintiffs and counsel for the defendant appeared, the

court denied the motions.

     The defendant appeals and contends the trial court erred in

entering the default judgment.   It argues that the trial court

lacked personal jurisdiction over defendant, and that the

service of process of the notice of motion for judgment and the

praecipe through the Secretary of the Commonwealth was improper

because none of the bases for personal jurisdiction under Code

§ 8.01-328.1 "have been alleged or proven."   These contentions

are meritless.

     Of course, any money judgment rendered without personal

jurisdiction over the defendant is void.   Finkel Outdoor Prods.,

Inc. v. Bell, 205 Va. 927, 931, 140 S.E.2d 695, 698 (1965).     But

as we already have said, Code § 8.01-328.1(A)(2), a part of

Virginia's long-arm statute dealing with the exercise of in

personam jurisdiction over nonresidents, permits courts of the

Commonwealth to "exercise personal jurisdiction over a person,

who acts directly or by an agent, as to a cause of action

arising from the person's . . . [c]ontracting to supply services

or things in this Commonwealth."

     A "person," as used in the foregoing statute, includes a

"commercial entity, whether or not a citizen or domiciliary of


                                   5
this Commonwealth and whether or not organized under the laws of

this Commonwealth."   Code § 8.01-328.   Thus, nonresident

defendant Glumina Bank qualifies as a "person" under the

statute.

     "The function of our long-arm statute is to assert

jurisdiction over nonresidents who engage in some purposeful

activity in Virginia, to the extent permissible under the Due

Process Clause of the Constitution of the United States."       Nan

Ya Plastics Corp. U.S.A. v. DeSantis, 237 Va. 255, 259, 377
S.E.2d 388, 391, cert. denied, 492 U.S. 921 (1989).    Accord

Peninsula Cruise, Inc. v. New River Yacht Sales, Inc., 257 Va.
315, 319, 512 S.E.2d 560, 562 (1999).    The Due Process Clause,

however, protects a person's liberty interest in not being

subject to the binding judgment of a forum unless the person has

"certain minimum contacts" within the territory of the forum so

that maintenance of the action does not offend "traditional

notions of fair play and substantial justice."    DeSantis, 237

Va. at 259, 377 S.E.2d at 391 (quoting International Shoe Co. v.

Washington, 326 U.S. 310, 316 (1945)).    Accord Peninsula Cruise,

257 Va. at 319, 512 S.E.2d at 562.

     To determine whether this nonresident defendant engaged in

some purposeful activity in Virginia and whether it had

sufficient minimum contacts within the Commonwealth, we must

examine the facts.    In this case, because the defendant was in


                                  6
default under our rules of procedure, the trial court properly

could find the factual allegations of the motion for judgment

accurate, as those allegations related to personal jurisdiction.

See Landcraft Co. v. Kincaid, 220 Va. 865, 874, 263 S.E.2d 419,

425 (1980).

     Those jurisdictional facts establish that defendant,

pursuant to contracts between the plaintiffs and defendant

entered into before June 19, 1998, had transferred to the

Diamond Corporation's Manassas bank account funds received in

Croatia from Milic.   In accord with this prior course of

dealing, the defendant entered into two more contracts in June

1998 in which it promised again to transfer to the corporation's

Manassas bank account a total of $460,000 delivered in cash by

Milic to defendant.   According to the facts, the defendant

breached both of the June contracts by failing to honor its

obligations to supply the funds to the corporation's Virginia

account or to refund the money to Milic.

     Consequently, the plaintiffs' cause of action for breach of

contract clearly arises from the defendant's "[c]ontracting to

supply services or things in this Commonwealth," in the language

of the long-arm statute.   Manifestly, the nonresident defendant

has engaged in purposeful activity in Virginia, and there are

sufficient minimum contacts within Virginia so that maintenance

of this action here does not offend traditional notions of fair


                                 7
play and substantial justice.   See Elefteriou v. Tanker

Archontissa, 443 F.2d 185, 188 (4th Cir. 1971) (failure to make

payment to seaman under contract made outside United States by

ship owner for payment within Virginia provides basis for

assertion of personal jurisdiction for owner's supplying

services or things in Virginia within meaning of long-arm

statute).   Compare Promotions, Ltd. v. Brooklyn Bridge

Centennial Comm'n, 763 F.2d 173, 175 (4th Cir. 1985) (seeking to

enforce its right to sell the Brooklyn Bridge, entrepreneur

plaintiff, a Virginia corporation, failed to establish personal

jurisdiction over New York defendants in Virginia under portion

of long-arm statute at issue here because "any contract between

plaintiff and defendants was made and was to be carried out in

New York.   The long arm of § 8.01 does not extend to a contract

formed and performed outside Virginia").

     The defendant's second contention that service of the

notice of motion for judgment and the praecipe through the

Secretary of the Commonwealth was improper because none of the

bases for personal jurisdiction under Code § 8.01-328.1 "have

been alleged or proven" is but a rehash of its first contention.

Code § 8.01-329 plainly provides for service of process to be

made upon the Secretary of the Commonwealth as statutory agent

of a person against whom "the exercise of personal jurisdiction




                                 8
is authorized" under Code § 8.01-328.1.   This nonresident

defendant is such a person, as we have just demonstrated.

     In sum, there was full compliance by the plaintiffs with

each procedural requirement leading to the judgment by default.

See Landcraft Co., 220 Va. at 872-73, 263 S.E.2d at 424.

Accordingly, we hold that the trial court properly entered the

default judgment, and it will be

                                                           Affirmed.




                                   9